DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,487,655, and claims 1-9 of U.S. Patent No. 10,954,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the contain essentially the same subject matter and overlap in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. (US 5342149) in view of Brown (US 2014/0140773) and Ross et al. (US 2004/0057853).

McCabe fails to disclose resin and catalyst feed pumps connected to resin and catalyst sources to distribute resin and catalyst to the respective resin and catalyst injection cylinder pumps, and the mechanical slaving device is a piston comprising a double acting hydraulic cylinder and hydraulic pump.
Brown teaches a resin injection apparatus for drilling/installation of mine roof bolts having resin and catalyst feed pumps [40, 42] connected to resin and catalyst sources [34, 36] to distribute resin and catalyst to the respective resin and catalyst mixing and injection means [Figure 4].
Ross teaches a master/slave cylinder pump system [2, 60; Figure 1] wherein a resin and a
catalyst are slaved together for injection [Paragraph 22].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of McCabe by adding the resin/catalyst feed pumps and sources to store larger quantities of resin/catalyst than could be, and need to be, handled by the injection pumps and piston and/or such that the resin/catalyst sources can be stored at a location away from the injection apparatus thereby enabling resin/catalyst source replenishment without obstructing the injection/bolting process.  Likewise, it would have been obvious to one of ordinary skill in the art to
 modify the grout system of the Levey-Nagy combination by adding the slaving element as described by Ross to enable the primary and secondary fluids be pumped separately at proportional mass flow rates such that the correct resin/catalyst ratio can be obtained at various pumping pressures [Paragraph 9].
Regarding claims 2 and 3, although Brown further teaches the feed pumps are preferably fixed displacement pumps [Paragraph 50], it would have been obvious to one of ordinary skill in the art that the pumps could also have been either a diaphragm or progressive cavity pump depending on an number of factors including ambient temperature, viscosity, required pressures/limits, flow at said pressure, noise level, pump runtime, expected life of pumps/components, maintenance required, available power to operate the pumps, budget concerns, etc.  Furthermore, it has been held 
Regarding claim 6, Brown further teaches a bolter arm configured to drill boreholes and install mine roof bolts, wherein the resin line and the catalyst line are configured to deliver resin and catalyst from the resin injection cylinder pump and the catalyst injection cylinder pump to a borehole via the bolter arm [Figure 1].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the McCabe-Brown-Ross combination as applied to claims 1-3, 5 and 7 above, and further in view of Krueger (US 3920223).
The McCabe-Brown-Ross combination fails to disclose the resin/catalyst reservoirs comprise an auger configured to receive and mix containers containing resin or a catalyst.
Kreuger teaches a grout system wherein resin/catalyst reservoirs [40C, 40D] comprise an auger [Figure 1] configured to receive and mix containers containing resin or a catalyst.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the resin/catalyst reservoirs of the Levey-Kreuger combination by adding the augers as described by Kreuger to both provide an additional preliminary mixing of the components individually as well as meter their inflow into the system for mixing with one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619